El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
La lectura de la petición en este caso en la cual no se ha oído a la otra parte, nos inclinaría a la idea de que existe razón en la posición asumida por los peticionarios de que la estipulación de someter los hechos concernientes a la línea divisoria entre las fincas de una y otra parte a tres peritos, o era el arbitraje mencionado en los artículos 204 y siguien-tes del Código de Enjuiciamiento Civil, o fuá por lo menos un convenio arbitral obligatorio para las partes en cuanto a los hechos sometidos.
Sin embargo, estamos convencidos de que el auto de certiorari no debe expedirse en este caso, primero, porque el convenio arbitral aparentemente no resolvió todas las cuestiones planteadas en el caso, y segundo, porque los pe-ticionarios no carecen de un remedio.
*821Consideraremos primero la segunda onestión por ser de mayor interés. Cuando nn demandado presenta nna ex-cepción previa la cual se declara sin lugar, él puede ob-tener una revisión de su caso permitiendo que se dicte sentencia contra él. Asimismo si los peticionarios hubieran estado seguros de su contención al ser llamado el caso a jui-cio, o lo estuvieran cuando vuelva a llamarse para juicio el día 9 de mayo, ellos pudieron haberse negado, o pueden aún negarse a presentar prueba y permitir que se dicte sen-tencia contra ellos con el consiguiente derecho de apelación. Lo que la corte inferior ha hecho es negarse a dictar sen-tencia sobre el informe arbitral e incumbe a los peticiona-rios el resolver si han de presentar o no alguna otra prueba. Además, la corte inferior puede llegar a convencerse de que los peticionarios tienen razón, ya por virtud del informe arbitral o por cualquier prueba adicional que puedan ellos someter. De todos modos, cuando está dentro de la facultad de un peticionario el obtener sentencia y una revisión me-diante apelación, esta corte no debe ejercitar su poder dis-crecional para revisar por certiorari a menos que esté con-vencida de que algún verdadero perjuicio ocurrirá al peti-cionario.
Sea como esto fuere, la petición muestra que fué levan-tada una alegación de prescripción y no encontramos que la estipulación abarcara esta cuestión. Mientras no se resuelva la corte inferior no podía dictar ninguna sentencia.
El auto de certiorari debe ser denegado.

Denegado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.